Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 30, 2021.




                                   In The

                   Fourteenth Court of Appeals

                            NO. 14-20-00841-CV


  STERLING GREEN COMMUNITY IMPROVEMENT ASSOCIATION,
                      Appellant

                                     V.

   ROBERT COLLINS, PAMELA ST. CROIX, CATHY HAIRBOTTLE,
    BRIAN HAIRBOTTLE, AND LIVINGSTON HAMPTON, Appellees

                  On Appeal from the 55th District Court
                          Harris County, Texas
                   Trial Court Cause No. 2018-51603-A


                       MEMORANDUM OPINION

     This is an appeal from an interlocutory order appointing a receiver signed
December 4, 2020. Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(1). On October
27, 2021, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted. The court taxes costs against the appellant.1 See
Tex. R. App. P. 42.1(d).

          We dismiss the appeal.

                                            PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.




1   The only costs paid in this court on appeal is the filing fee.

                                                     2